Citation Nr: 1515336	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for spondylolisthesis of the lumbar spine, to include as secondary to the service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1985 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability.  As an initial matter, the Board notes that the Veteran does not allege that this disability is the result of participation in combat.  Instead, the Veteran contends that his service connected bilateral knee disability caused or aggravated the currently demonstrated spondylolisthesis of the lumbar spine.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service records do not show treatment for a lumbar spine injury or disease during active duty.  The Veteran reported that he had one episode of back pain in service in 1988.  Service treatment records show treatment in July 1988 with an assessment of rule out strep throat febrile and nephritis.  No diagnosis of a lumbar injury or disease was assigned.  A Report of Medical Examination dated October 1992 shows the Veteran's spine was evaluated as clinically normal.  VA treatment records dated February 2011 show the Veteran reported falling from a roof in 2000 and sustaining a low back injury after landing on his buttocks.  

A December 2012 VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  The VA examiner opined that that the Veteran's grade I spondylolisthesis of the lumbar spine is not due to or the result of the Veteran's service-connected bilateral knee disability.  The December 2012 VA examiner supported the opinion by noting that there is no gait or orthopaedic literature that documents that spondylolisthesis is caused by a knee condition.  

As currently drafted, the December 2012 VA examiner's report provides an inadequate opinion as to whether the currently demonstrated spondylolisthesis of the lumbar spine was aggravated beyond a normal progression of the disease by his service-connected bilateral knee disability under 38 C.F.R. § 3.310(b).  Additional opinion is also requested regarding the fall in 2000 reported by the Veteran.

Therefore, an addendum VA opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since December 2012.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2. Then the AOJ should obtain an addendum opinion from the December 2012 VA examiner.  If the December 2012 VA examiner is unavailable, schedule the Veteran for examination with another qualified examiner.  If the examiner determines that an examination is necessary before rendering an opinion, such should be scheduled.

The examiner is asked to address the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently demonstrated spondylolisthesis of the lumbar spine was aggravated (worsened beyond the normal progression of the disease) by his service-connected bilateral knee disability.  
(b) Whether the medical evidence is consistent with the Veteran's assertion that his knees gave out causing him to fall off of a roof in 2000.
(c) If the symptoms and severity of the Veteran's bilateral knee disabilities are consistent with the Veteran's assertion that his knees gave out causing him to fall off of a roof in 2000, whether it at least as likely as not that this fall (i) caused the current lumbar spine disorder, or (ii) aggravated (worsened beyond the normal progression of the disease) the current lumbar spine disorder.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




